VAN ORSDEL, Associate Justice.
This is an appeal in an interference proceeding between the applications of appellant, Ruppel, filed March 10, 1915, and appellee, Bogart, filed September 3, 1915. It is unnecessary to set out the counts-of the issue. The invention relates to an improvement in expansion joints consisting of a casing secured to one section of pipe and a tubular member secured to the other section, in such manner that the one will slide within the other when the pipe contracts or expands. The junior party, Bogart, alleges, and has sustained by sufficient proof, conception and disclosure in August, 1913, and reduction to practice in November, 1914. The senior party, Ruppel, has taken no testimony. In a preliminary statement he referred to an earlier application upon which he relies for constructive reduction to practice. A petition by Bogart for access to the earlier application was allowed by the Commissioner. The tribunals of the Patent Office were unanimous in holding that the earlier application of Ruppel does not discose the invention here in issue, and that Ruppel must be held, for conception and constructive reduction to practice, to his filing date, March 10, 1915. This holding is fully supported by the record. The decision of tlie Commissioner of Patents is therefore affirmed. Affirmed.